Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chauncey Demetrius Bennett appeals the district court’s order granting defendants’ motion for summary judgment and denying relief on- his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bennett v. Green, No. 1:15-cv-03026-JKB, 2016 WL 2866859 (D. Md. May 17, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED